  Case 6:19-cv-00557-ADA-JCM Document 31 Filed 06/19/20 Page 1 of 13




               IN THE UNITED STATES DISTRICT COURT FOR
                      THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


 FELIX FRAZIER,


 Plaintiffs


 vs.
                                                NO. 6:19-CV-00557-ADA-JCM
 U.S. XPRESS, INC., U.S. XPRESS
 ENTERPRISES, INC., and
 KERNEL LLOYD REID,


 Defendants




         PLAINTIFF’S MOTION TO COMPEL DISCOVERY

       Plaintiff files this Motion to Compel Discovery and respectfully asks the

Court overrule Defendants’ blanket and general objections to discovery and

compel Defendants in this motor vehicle truck wreck case to produce:

          •   DriverTech electronic monitoring data of the Defendant’s
              truck involved in the wreck; and

          •   Policies, procedures, training, and other safety materials
              relevant to his negligent hiring, training, and supervision
              claim.



                                BACKGROUND

       Plaintiff sued Defendants for negligence and negligent hiring, training,

and supervision related to an auto-accident involving Plaintiff and Defendant

Kernel Lloyd Reid. At the time of the accident, and for over a decade prior,


                                     Page 1 of 13
  Case 6:19-cv-00557-ADA-JCM Document 31 Filed 06/19/20 Page 2 of 13




Defendant Reid was working for Defendants U.S. Xpress, Inc. and U.S.

Xpress Enterprises, Inc.

    Certificate of Conference: Plaintiff served Defendants with his First

Set of Requests for Production on April 3, 2020. Defendants responded to

Plaintiff’s requests by asserting a myriad of blanket objections and refusing

to produce documents at the core of this lawsuit. In an attempt to avoid filing

this Motion, undersigned counsel conferred with Defendants’ counsel to

remove improper objections and produce data generated and stored on

DriverTech software or its equivalent and Defendants’ policies, procedures,

and other training/safety materials available to Mr. Reid. Plaintiff sent

Defendants’ counsel a letter on May 14, 2020. Plaintiff followed up by email

on May 19, 2020. Counsel also conferred in a remote-Zoom meeting on June

2, 2020.



                                  ARGUMENT

    Motions to compel are controlled by Fed. R. Civ. P. 37(a). Rule 37(a)(3)(B)

provides that a party seeking discovery may move for an order compelling

production against another party when the latter has failed to produce
documents as requested in accordance with Rule 34. See Fed. R. Civ. P.

37(a)(3)(B)(iii)-(iv). Plaintiff seeks an order overruling Defendants’ objections

to certain discovery and compelling Defendants to fully respond to the

discovery. Plaintiff also seeks an order compelling Defendants to produce a

privilege log for any documents withheld from production by reason of a

claimed privilege or objection.




                                   Page 2 of 13
    Case 6:19-cv-00557-ADA-JCM Document 31 Filed 06/19/20 Page 3 of 13




    1.     DriverTech data, in native form, is discoverable.

         In a series of discovery requests, Plaintiff seeks electronic data from

Defendants in native form.1 Counsel for the Parties conferred on this matter

and undersigned counsel learned that the truck involved in the crash was

equipped with DriverTech. DriverTech is an industry leading fleet

management and in-cab technology service that generates and stores

vehicular, compliance, safety, and productivity data. To illustrate the breadth

of DriverTech’s data services, an excerpt from the company’s website is

included below.2




         Courts routinely require the retrieval of “black box” data in car wreck

cases. E.g., Padilla v. Price Toyota, No. 04-cv-3422, 2005 WL 6209494, at *3–


1    See Plaintiff’s Requests for Production to Defendant Reid Nos. 14-16, 40, 47;
     Plaintiff’s Requests for Production to Defendant U.S. Xpress, Inc. Nos. 9, 12-14,
     33-34, 54, 61; and Plaintiff’s Requests for Production to Defendant U.S. Xpress
     Enterprises, Inc. Nos. 9, 12-14, 33-34, 54, 61.
2    Images pulled from URL: https://www.drivertech.com/features/

                                       Page 3 of 13
  Case 6:19-cv-00557-ADA-JCM Document 31 Filed 06/19/20 Page 4 of 13




4 (D.N.J. Oct. 28, 2005) (car-wreck case in which court overruled motor

carrier’s objections and compelled production of onboard data because

although such devices may only potentially contain “crash pulse, vehicle

speed, brake application, throttle position and seat belt status,” such data

would “provide important information to any party seeking to better

understand the crash events”); CSX Transp. Inc. v. Trakspec Ry. Corp., No.

3:14-cv-27813, 2016 WL 51263, at *2–3 (S.D.W. Va. Jan. 4, 2016) (train-wreck

case in which court overruled all objections and compelled production of event

recorder data because such request was “neither unreasonable, nor

disproportionate to the needs of [a train-wreck] case”); Macaione v. Mercedes-

Benz USA, Inc., 2009 WL 10694597, at *2–3 (D.R.I. Sept. 4, 2009) (auto-

accident case in which court compelled production of all data stored on

onboard device, not mere “printouts” or “diagnostic summaries” that

defendant argued were sufficient; court also noted that defendant’s claim—

“they did not have a black box”—was unconvincing at best).

    In Preston v. Schneider Nat’l Carriers, Inc., for example, a motor carrier’s

objections to producing onboard recording data were categorically rejected.

Preston v. Schneider Nat’l Carriers, Inc., No. 2:04-CV-19, 2005 WL 8161504,

at *1 (E.D. Tex. Jan. 27, 2005) (reminding defendant motor carrier that
“scope of discoverable information is broader than the scope of admissible

information”). The Preston case from the Eastern District of Texas is nearly

identical to the present dispute. Like the Preston case, Plaintiff here plead

“allegations of fatigue, negligent hiring, training and supervision,

and…negligence.” Id. Like Preston, Defendants here lodged a series of

relevance and overbroad objections to Plaintiff’s requests for onboard




                                   Page 4 of 13
    Case 6:19-cv-00557-ADA-JCM Document 31 Filed 06/19/20 Page 5 of 13




recording data. Id. In overruling every relevancy and scope objection, the

Preston court ordered production of the following:

         •   Original raw data and copies of any and all printouts of
             any on-board recording device, an on-board computer,
             tachograph, trip monitor, trip recorder, trip master, or
             other device known by any other name which records
             information concerning the operation of the truck;

         •   Any and all vehicle movement recording documents or
             records including any data generated by the use of any
             satellite device, cellular device, or automatic onboard
             recording device issued to record vehicle movements,
             messages, vehicle locations, dispatch information and/or
             hours of service information;

         •   Satellite records sufficient to demonstrate the locations
             for the subject vehicle and the subject driver; and,

         •   A complete copy of all satellite communications between
             motor carrier and driver together with all associated
             vehicle positioning data and date and time information.

      Preston, 2005 WL 8161504, at *2; see also Maldonado v. Union Pac. Ry.

Co., No. 09–1187–EFM, 2010 WL 1980318, at *3 (D. Kan. May 18, 2010) (case

involving a train wreck, the court required the production of event recorder

data for the period of time when the train crew started their shift to the point
when the train stopped moving following the collision). Like Preston, Plaintiff

here requested nearly identical data from Defendants. See Exhibits 1-3 cited

supra.

      But in written discovery, Defendants have categorically claimed that the

truck’s electronic data is overbroad and irrelevant to a truck wreck case.3 To



3    To be clear, Defendants do not object to the difficulty or cost of accessing the
     electronically stored information. See Fed. R. Civ. P. 26(b)(2)(B).

                                        Page 5 of 13
 Case 6:19-cv-00557-ADA-JCM Document 31 Filed 06/19/20 Page 6 of 13




illustrate, according to Defendants, the speed and locational data of the truck

at or around the time of the crash is “overly broad” and “seeks discovery of

matters not relevant to any issue in this case.” See Exhibit 2 at No. 54;

Exhibit 3 at No. 54. The very nature of the dispute is a car crash involving

Defendants’ truck, contractor, employee, and cargo. The speed, weight,

location, the number of stops, and other ascertainable data stored on such

devices are relevant to this lawsuit and clearly discoverable. Preston, 2005

WL 8161504, at *1. Without such data, Plaintiff is unable to prepare expert

testimony and move this forward in any meaningful respect, which perhaps

explains Defendants’ latest position on this data issue.

      As of June 2, 2020, Defendants’ counsel represented that “to the best of

their knowledge,” no Defendant possesses electronic data or devices from the

truck in question and likewise “has no idea” what happened to it. Setting

aside possible spoliation concerns, Plaintiffs are entitled to know whether

Defendants possess responsive discovery and whether Defendants are

withholding the same. As it stands, Defendants’ responses to Plaintiff’s

discovery requests make it impossible for Plaintiff to know what they have

and what is being withheld. To the extent Defendants possess responsive

data and are withholding it, their bases for withholding are improper and
Plaintiff asks the Court to compel Defendants to strike Defendants’ objections

and produce responsive DriverTech data in native form or its equivalent.


 2.     Defendants’ policies and procedures are discoverable.

      In a series of discovery requests, Plaintiff seeks discovery regarding

Defendants’ policies, procedures, training, and other safety materials




                                    Page 6 of 13
    Case 6:19-cv-00557-ADA-JCM Document 31 Filed 06/19/20 Page 7 of 13




relevant to Mr. Frazier’s negligent hiring, training, and supervision claim. 4

And yet, Defendants categorically claim that training materials are

irrelevant to a negligent training action. Again, this position lacks any merit.

      A company’s policies and procedures on training and supervision are of

course relevant and discoverable in a negligent training and supervision

action. See, e.g., Felicia v. Celebrity Cruises, Inc., 286 F.R.D. 667, 673 (S.D.

Fla. 2012) (citing Fed. R. Civ. P. 37(a)). In such a case, the same holds true

for “investigative policies and procedures,” “documents, guidelines, policies

and procedures, or protocols whether in written form or on database available

to” personnel involved or related to the accident, “policies and procedures

concerning the capture and storage” of relevant data, and other “safety and

environment manuals.” Id. Defendants’ objections to producing policies and

procedures are improper and should be stricken.

      Relatedly, the Felicia court not only ordered production of policies and

procedures; it also compelled production of onboard data. Id. The court

compelled the defendant cruise line to produce data and documents regarding

imaging, positioning, timestamps, and other electronically stored

information. Id. Indeed, the court compelled the defendant cruise line to

produce onboard data and policies/procedures despite an identical series of
objections that Defendants raised in this case. Compare id. at 671 (noting

Defendant took “something of a scattergun approach to its responses…[by

objecting to] relevance, and vagueness or overbreadth based on the lack of



4    See Plaintiff’s Requests for Production to Defendant Reid Nos. 29-32, 53, 61-62;
     Plaintiff’s Requests for Production to Defendant U.S. Xpress, Inc. Nos. 37-42, 69,
     74-75, 83, 88, 90; and Plaintiff’s Requests for Production to Defendant U.S.
     Xpress Enterprises, Inc. Nos. 37-42, 69, 74-75, 83, 88, 90.

                                       Page 7 of 13
  Case 6:19-cv-00557-ADA-JCM Document 31 Filed 06/19/20 Page 8 of 13




time frame”) with Exhibits 1-3 identified supra. Defendants asserted these

objections as a basis to withhold responsive discovery. Plaintiff asks the

Court to overrule Defendants’ objections and order the production of their

policies, procedures, and other training and safety materials requested in

Plaintiff’s requests for production.


 3.   Defendants’ blanket objections should be overruled so
      Plaintiff can rely upon the responses.

      In addition to requests aimed at onboard data and policies and

procedures, Defendants utilize blanket objections as grounds for failing to

respond to almost every request for production. Blanket objections to

discovery requests are inappropriate. Heller v. City of Dallas, 303 F.R.D. 466,

483 (N.D. Tex. 2014). Objections to discovery must be made with specificity,

and the responding party has the obligation to explain and support its

objections. Id. Boilerplate objections, even if lodged in response to individual

discovery requests are also improper and ineffective. Id. And Federal Rule of

Civil Procedure 34(b)(2)(C) requires that “an objection must state whether

any responsive materials are being withheld on the basis of that objection.”

   3.1.   Defendants’ general objections

      Defendants lodged the overly broad and/or vague and ambiguous

objections throughout their responses without providing support for these

allegations. A party resisting discovery must show how the requested

discovery was overly broad, burdensome, or oppressive by submitting

affidavits or offering evidence revealing the nature of the burden of

responding to the requests as asked. See Merrill v. Waffle House, Inc., 227

F.R.D. 475, 477 (N.D. Tex. 2005); see also S.E.C. v. Brady, 238 F.R.D. 429,


                                   Page 8 of 13
    Case 6:19-cv-00557-ADA-JCM Document 31 Filed 06/19/20 Page 9 of 13




437 (N.D. Tex. 2006) (“A party asserting undue burden typically must present

an affidavit or other evidentiary proof of the time or expense involved in

responding to the discovery request.”). Defendants lodged these blanket

objections 223 times in response to 256 discovery requests.5

        Defendants also objected to discovery and then answered “subject to”

their boilerplate objections.6 The practice of responding to discovery “subject

to” and/or “without waiving” objections is “manifestly confusing (at best) and

misleading (at worst), and has no basis at all in the Federal Rules of Civil

Procedure.” Heller, 303 F.R.D. at 487. “If a responding party makes such an

objection but answers or responds ‘subject to’ and ‘without waiving’ the

objection, such objection and answer preserves nothing and serves only to

waste the time and resources of both the Parties and the Court.” Id. (cleaned

up). Defendants should be required to answer the discovery fully and

completely without its “subject to” language so that Plaintiff knows what

Defendants will produce and what they will not.

        Also, Defendants claimed alleged privileges without providing a

privilege log. If a responding party relies on a privilege to refuse to produce


5    Defendant Reid lodged blanket objections in response to Requests for Production
     Nos. 3-32, 34, 36, 38-48, 53-57, 59, 61-66. See Exhibit 1. Defendant U.S. Xpress,
     Inc. lodged blanket objections in response to Requests for Production Nos. 1-32,
     35-42, 44, 46-49, 51-63, 68-76, 78-90, 92-95. See Exhibit 2. Defendant U.S. Xpress
     Enterprises, Inc. lodged blanket objections in response to Requests for
     Production Nos. 1-32, 35-42, 44, 46-49, 51-63, 68-76, 78-90, 92-95
6    See Exhibit 1—Defendant Reid’s Responses to First Requests for Production at
     Nos. 3-23, 25-32, 34, 36, 38-41, 44-48, 53-57, 59, 61-66; Exhibit 2—Defendant
     U.S. Xpress, Inc.’s Responses to First Requests for Production at Nos. 2-28, 31-
     32, 35-38, 41-42, 44, 48-49, 51-52, 54-55, 58-59, 61, 70, 74-78, 80, 82-85, 89, 95;
     Exhibit 3—Defendant U.S. Xpress Enterprises, Inc.’s Responses to First
     Requests for Production at Nos. 1-22, 24-28, 31-32, 35-36, 38, 41-42, 44, 48-49,
     51-52, 54-55, 58-59, 61, 69-70, 74-76, 78, 80, 82-85, 89, 95.

                                        Page 9 of 13
    Case 6:19-cv-00557-ADA-JCM Document 31 Filed 06/19/20 Page 10 of 13




documents, that party must comply with Rule 26(b)(5)(A). See Heller, 303

F.R.D. at 486. That rule requires a withholding party provide a privilege log

or its equivalent. Id.

        Defendants also periodically stated they would not produce documents

because the documents requested are allegedly equally accessible to both

parties. As an illustrative example, Defendants claim that documents within

the Defendants’ possession at the time of the crash are equally accessible to

Plaintiff. That position is nonsensical. Defendants should be required to fully

respond to Plaintiff’s requests and all equally accessible objections should be

stricken.

     3.2.   Defendants should not be permitted to use a relevance
            argument as a basis not to participate in discovery.

      Finally, Defendants lodged relevance objections to an overwhelming

amount of Plaintiff’s requests and used relevancy as a basis for

noncompliance. Specifically, Defendants lodged relevancy objections and

withheld production on that ground 222 times in response to 256 discovery

requests.7

      Defendants’ blanket relevancy objections are improper and should be
stricken. It is black-letter law that evidence need not be admissible to be

discoverable. Heller, 303 F.R.D. at 489 (A party cannot refuse to comply with

its discovery obligations because the party holds a “strong belief” that the


7    See Exhibit 1—Defendant Reid’s Responses to First Requests for Production at
     Nos. 3-32, 34, 36, 38-48, 53-57, 59, 61-66; Exhibit 2—Defendant U.S. Xpress,
     Inc.’s Responses to First Requests for Production at Nos. 2-32, 35-42, 44, 46-49,
     51-63, 68-76, 78-90, 92-95; Exhibit 3—Defendant U.S. Xpress Enterprises, Inc.’s
     Responses to First Requests for Production at Nos. 1-32, 35-42, 44, 46-49, 51-63,
     68-76, 78-90, 92-95.

                                      Page 10 of 13
 Case 6:19-cv-00557-ADA-JCM Document 31 Filed 06/19/20 Page 11 of 13




information sought is not admissible in evidence). Defendants’ 226 relevance

objections should be stricken so Plaintiff can know what Defendants are

actually withholding and so this case may move forward.



                              CONCLUSION

    Plaintiff requests that Defendants’ objections to the discovery be

overruled and Defendants be compelled to completely respond to the

requests. Plaintiff further requests any other relief entitled to him by law,

including relief pursuant to Fed. R. Civ. P. 37(a)(5)(A).




                                  Page 11 of 13
Case 6:19-cv-00557-ADA-JCM Document 31 Filed 06/19/20 Page 12 of 13




                                  Respectfully Submitted,


                                  /s/ Jamal K. Alsaffar
                                  JAMAL K. ALSAFFAR
                                      jalsaffar@nationaltriallaw.com
                                      Texas State Bar #2402719
                                  TOM JACOB
                                      tjacob@nationaltriallaw.com
                                      Texas State Bar #24069981
                                  WHITEHURST, HARKNESS,
                                      BREES, CHENG, ALSAFFAR,
                                      HIGGINBOTHAM, & JACOB P.L.L.C.
                                  7500 Rialto Blvd, Bldg. Two, Ste 250
                                  Austin, TX 78735
                                  (512) 476-4346 (o)
                                  (512) 467-4400 (f)

                                  MEGAN E. LOVELADY, pro hac vice
                                     meg@loveladylawoffice.com
                                     Texas State Bar #24093477
                                  LOVELADY LAW OFFICE
                                  11201 Native Texan Trail
                                  Austin, TX 78735
                                  (512) 904-0244 (o)
                                  (512) 233-0747 (f)

                                  Attorneys for the Plaintiff




                            Page 12 of 13
 Case 6:19-cv-00557-ADA-JCM Document 31 Filed 06/19/20 Page 13 of 13




                   CERTIFICATE OF SERVICE

    By my signature above, I certify that a copy of this pleading has been

sent to the following on June 19, 2020 via the Court’s CM/ECF notice system.



                                       Paul Clark Aspy
                                       Naman Howell Smith & Lee
                                       8310 Capital of Texas Highway
                                       Suite 490
                                       Austin, TX 78731
                                       (512) 479-0300
                                       512/474-1901 (fax)
                                       aspy@namanhowell.com




                                 Page 13 of 13
